 

Exhibit 10.2

 

AQUA METALS, INC.

 

Officer and Director Share Purchase Plan

 

(Adopted on August 18, 2017; Amended on November 2, 2017)

 

1.            Purpose. The purpose of the Plan is to provide a convenient method
by which Eligible Individuals of the Company may purchase fully vested Company
common stock at fair market value. This Plan is effective as of August 18, 2017.

 

2.            Definitions.

 

2.1           “1934 Act” means the Securities Exchange Act of 1934, as amended.
Reference to a specific section of the 1934 Act or regulation thereunder shall
include such section or regulation, any valid regulation promulgated under such
section, and any comparable provision of any future legislation or regulation
amending, supplementing or superseding such section or regulation.

 

2.2           “Board” means the Board of Directors of the Company.

 

2.3           “Committee” means the Compensation Committee of the Board.

 

2.4           “Company” means Aqua Metals, Inc.

 

2.5           “Director” means a member of the Board.

 

2.6           “Eligible Individual” means an Officer or Director who has been
designated by the Committee as eligible to participate in the Plan.

 

2.7           “Fees” means the cash retainer fees and meeting fees payable to a
Director for any given fiscal quarter or fiscal year of the Company as a result
of his or her service on the Board and its committees during the applicable
period.

 

2.8           “Market Value” shall mean the consolidated closing bid price of
the Shares as quoted on the NASDAQ Stock Market on the relevant date and shall
be calculated in the manner provided by NASDAQ Listing Rule 5005(a)(23) or any
successor thereto.

 

2.9           “Officer” means a person who is an officer of the Company within
the meaning of Rule 16a-1(f) under the 1934 Act.

 

2.10         “Participant” means an Eligible Individual who elects to
participate in the Plan in accordance with Section 5.1.

 

2.11         “Plan” means this Officer and Director Share Purchase Plan, as it
may be amended from time to time.

 

2.12         “Share” means a share of the Company’s common stock.

 

2.13         “Trading Day” means a day on which national stock exchanges and the
Nasdaq Stock Market are open for trading. A Trading Day begins at the time
trading begins on such day.

 

2.14         “Trading Window” means the period commencing at the opening of
market on the second Trading Day following the date of public disclosure of the
financial results for a particular fiscal quarter or fiscal year of the Company
and continuing until the close of market on the 15th day of the last month in
the next fiscal quarter, provided that during this period no circumstances exist
that otherwise closes the Trading Window.

 





 

 

3.           Administration.

 

3.1         The Plan will be interpreted and administered by the Committee,
whose actions and interpretations will be final and binding.

 

3.2         The Committee, in its sole discretion, will have the power, subject
to, and within the limitations of, the express provisions of the Plan:

 

3.2.1           To interpret and determine the meaning, validity and parameters
of the terms and provisions of the Plan and to determine any question arising
under, or in connection with, the administration, operation or validity of the
Plan;

 

3.2.2           To determine the form and manner for Participants to make
elections under the Plan and to approve forms of election to be used in
conjunction with the Plan;

 

3.2.3           To determine the time or times when Eligible Individuals may
elect to participate in the Plan or otherwise change such elections;

 

3.2.4           To select the Officers and Directors who will be eligible to
participate in the Plan from time to time;

 

3.2.5           To make any and all determinations as it may deem necessary or
appropriate for the administration of the Plan, including the number of Shares
to be issued in exchange for a Participant’s aggregate deductions;

 

3.2.6           To establish, amend and revoke rules and procedures relating to
the Plan (for example, but not by way of limitation, with respect to Eligible
Individual elections to participate in the Plan and the delivery of Shares) as
it may deem necessary or appropriate for the administration of the Plan;

 

3.2.7           To employ such brokers, counsel, agents and advisers, and to
obtain such broker, legal, clerical and other services, as it may deem necessary
or appropriate in carrying out the provisions of the Plan; and

 

3.2.8           To delegate all or any part of its authority and powers under
the Plan to one or more officers or employees of the Company, including with
respect to the day-to-day administration of the Plan.

 

4.           Shares Subject to the Plan.

 

4.1         Subject to adjustment as provided in Section 4.2, the total number
of Shares available for issuance under the Plan shall equal Two Hundred Fifty
Thousand (250,000) Shares granted under the Plan may be either authorized but
unissued Shares or treasury Shares.

 

4.2         In the event that any dividend or other distribution (whether in the
form of cash, Shares, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase, or exchange of Shares or other
securities of the Company, or other change in the corporate structure of the
Company affecting the Shares, then the Committee shall, in such manner as it may
deem equitable, adjust the number and class of Shares which may be delivered
under the Plan. Notwithstanding the preceding, the number of Shares available
for issuance under the Plan always shall be a whole number.

 

5.           Election to Purchase Shares.

 

5.1          Elections.

 

(i)               Each Eligible Individual’s decision to participate in the Plan
shall be entirely voluntary. An Eligible Individual may become a Participant in
the Plan by enrolling or re-enrolling in the Plan during a Trading Window,
provided that the Participant does not otherwise possess material non-public
information concerning the Company (within the meaning of the 1934 Act) at the
time of his or her election. In order to enroll, an Eligible Individual must
complete, sign and submit to the Company an election form, in such form as the
Committee will determine in its sole discretion.

 





2

 

 

 

(ii)              On his or her election form, each Eligible Individual must
authorize payroll deductions or, in the case of Directors, deductions from Fees
for the purposes of purchasing fully vested Shares. Any deductions for this Plan
will occur after normal and appropriate withholding for all Federal and State
taxes and after voluntary withholdings for participation in other Company
benefit plans. With respect to Officers, the payroll deductions may not reduce
the individual’s compensation below an amount equal to two (2) times the federal
or applicable state minimum wage, whichever is higher, required to be paid each
pay period. Payroll deductions for a Participant who is an Officer will commence
with the first full payroll period immediately following the date the
Participant submits a properly completed election form to the Company.
Deductions from Fees for a Participant who is a Director will commence on the
first day on which the foregone Fees would have been paid to the Director and
will apply only to Fees earned and paid after the date the Participant submits a
properly completed election form to the Company.

 

5.2         Duration of Elections. An Eligible Individual’s election form will
remain in effect unless amended or terminated as provided in Section 5.3.

 

5.3         Amendment or Termination of Elections.

 

(i)               A Participant may terminate his or her participation in the
Plan at any time by providing notice of termination to the Company in a manner
and pursuant to such procedures as the Committee may determine from time to
time. A Participant’s election to terminate participation shall be effective as
soon as administratively practicable following the Company’s receipt of the
Participant’s notice of termination, provided that the Participant has certified
that his or her decision to terminate participation is made in good faith and in
full compliance with both the letter and spirit of all federal and state
securities laws.

 

(ii)              A Participant may increase or decrease the rate of his or her
payroll deductions or Fee deductions, as applicable, by submitting a new
election form to the Company at any time during a Trading Window, provided that
the Participant does not otherwise possess material non-public information
concerning the Company (within the meaning of the 1934 Act) at the time of his
or her new election. Notwithstanding the foregoing, a Participant may not
decrease the rate of his or her deductions below 1% of his or her compensation
or Fees, as applicable. Provided that a Participant has properly submitted a
completed election form, the change in payroll or Fee deduction rate will be
effective as soon as administratively practicable following the date the Company
receives the Participant’s new election form and will apply only to compensation
or Fees earned after such date.

 

6.            Purchase and Delivery of Shares.

 

6.1         On, or as soon as administratively practicable following, each
payroll date or, in the case of Directors, each date on which Fees would
otherwise be paid, each Participant’s aggregate deductions for the applicable
period will be converted into fully vested Shares based on the Market Value of a
Share on such date. No fractional Shares will be purchased. Any payroll or Fee
deductions which are not sufficient to purchase a full Share will be paid to the
Participant in cash. All purchases of Shares under the Plan shall be deemed to
have taken place after 1:00 PM Eastern time on the purchase date.

 

6.2         Shares paid out to a Participant under the Plan will be delivered
electronically to the Participant’s broker as indicated in the Participant’s
election form or, if not specified, to the Participant’s broker(s) of record as
listed in the Company’s records at the time of delivery.

 

7.           Amendment or Termination of the Plan. The Committee may, at any
time and for any reason, amend or terminate the Plan without regard to whether
the amendment or termination may adversely affect any Participant. Without
limiting the generality of the foregoing, such amendment or termination may be
effective immediately notwithstanding that (i) elections have been made and are
then in effect and (ii) deductions have been withheld but not yet applied to the
purchase of Shares, in which case such deductions will be paid to the
Participant in cash as soon as administratively practicable. No amendment or
modification will require the consent of any Participants.

 



3

 

 

8.           No Guarantee of Future Service. Neither the establishment or
maintenance of the Plan, the purchase of Shares, nor any action of the Company
or the Committee, will be held or construed to confer upon any Officer any right
to be continued as an employee of the Company nor, upon dismissal, any right or
interest in any specific assets of the Company other than as provided in the
Plan. The Company expressly reserves the right to discharge any Officer at any
time, with or without cause.

 

9.           Tax Reporting. The participant will be responsible for reporting
and paying any and all federal, state, or any other tax liabilities that arise
from selling or otherwise disposing of the Shares. At any time, the Company may,
but will not be obligated to, withhold from the Participant’s compensation the
amount necessary for the Company to meet applicable withholding obligations,
including any withholding required to make available to the Company any tax
deductions or benefits attributable to the issuance, sale or disposition of
Shares by the Participant.

 

10.         Choice of Law. All questions concerning the construction, validity,
and interpretation of the Plan will be governed by the law of the State of
California, exclusive of the conflict of laws provisions thereof.

 

11.         Severability. In the event any provision of the Plan shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.

 

12.         Requirements of Law. The Company shall not be required to issue any
certificate or certificates for Shares hereunder prior to fulfillment of all the
following conditions: (a) the admission of such Shares to listing on all stock
exchanges on which such class of stock is then listed; (b) the completion of any
registration or other qualification of such Shares under any U.S. state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body, which the Committee shall,
in its absolute discretion, deem necessary or advisable; and (c) the obtaining
of any approval or other clearance from any U.S. state or federal governmental
agency, which the Committee shall, in its absolute discretion, determine to be
necessary or advisable.

 

13.         Headings. The headings in the Plan are for convenience only and will
not be deemed to constitute a part hereof nor to affect the meaning hereof.

 

4